DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 01/12/2022 to the Office Action mailed on 10/12/2021 is acknowledged.
Claim Status
Claims 1, 3-12, and 14-22 are pending. 
Claims 2 and 13 were previously canceled.
Claims 10-12 and 14-20 are withdrawn as being directed to a non-elected invention.
Claims 1, 3-9, 21, and 22 have been examined.
Claims 1, 3-9, 21, and 22 are rejected.
Priority
	Priority to CON 14/064685 filed on 10/28/2013, which claims priority to CON 13/367747 filed on 02/07/2012, which claims priority to applications 61/486523 filed on 05/16/2011 and 61/441716 filed on 02/11/2011 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Response to Applicant’s Arguments
The rejection of clams 1, 3-9, 21 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamichi et al. (US Patent 5688510, Published 11/18/1997) in view of Kaj et al. (US Patent 5397573, Published 03/14/1995), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010), Joshi et al. (US Patent 4808413, Published 02/28/1989), and Ofner et al. (US Patent 2366749, Published 01/09/1945) is withdrawn in view of Applicant’s arguments.

This rejection is a new ground of rejection.
Claims 1, 3-9, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heathfield et al. (US Patent 4867985, Published 09/19/1989) in view of Kaj et al. (US Patent 5397573, Published 03/14/1995), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010), and Ofner et al. (US Patent 2366749, Published 01/09/1945) as evidenced by Pullen et al. (US Patent 5328682, Published 07/12/1994).
The claims are directed to a particulate dosage comprising a core comprising 30% to 70% pure crystalline L-menthol, 25 to 60% microcrystalline cellulose, and 0.5 to 4% hypromellose and an enteric coating over the core comprising methacrylic acid copolymer. The particles having a diameter of 0.1 to 3mm and being combined in a capsule. 
Heathfiled et al. teach a controlled release pharmaceutical composition contains a number of spheroids, the spheroids containing a water insoluble drug dispersed in a controlled release matrix (abstract). Spheroid means a spherical granule having a diameter of between 0.5-2.5mm, especially between 0.8-2mm (column 1, lines 7-9). In a preferred teaching indomethican, microcrystalline cellulose, and hydroxypropyl cellulose are granulated, extruded, spheronised, and dried to give spheroids having a diameter of 1.0-1.4mm; a film coating of hydroxypropylmethyl cellulose, opaspray M-1F-6170, and propylene glycol was sprayed onto the spheroids until about 3% coat had been applied (column 4, lines 33-56). The water-insoluble drug is a non-steroidal anti-inflammatory agent, such as indomethican (column 2, lines 1-5). The spheroids may be coated with a suitable film coating in order to for example ensure the release of the drug in the intestine rather than the stomach (enteric coating) (column 2, lines 33-38). A unit dose of the present pharmaceutical composition may consist of, for example, a capsule, a sachet, or cachet containing a predetermined quantity of the spheroids (column 2, lines 39-42). 

Kaj et al. teach a method of treating constipation comprising delivering 50-1000mg menthol to the lower gastrointestinal tract (prior art claims 14 and 15). This is preferably accomplished by compositions comprising menthol (and/or menthol esters) contained such that the contained menthol is released in the lower gastrointestinal tract, such as by enteric coating (column 2, lines 16-32). An enteric coating agent can be selected from Eudragit (column 4, lines 44-51).
Timmons et al. teach enteric coated agents (abstract) wherein the agent includes active pharmaceutical ingredients (paragraph 0062) which may include analgesic anti-inflammatory agents such as indomethican and L-menthol (paragraph 0063). The enteric coating prevents the drug from being delivered at gastric pH but delivered at the pH present in the intestinal environment (paragraphs 0109 and 0110). 
Ofner et al. teach synthetic pure crystalline L-menthol (abstract and page 2, column 1, lines 2-4).
Pullen et al. teach menthol is a water-insoluble compound (column 3, lines 63-65). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute L-menthol for indomethican in the composition of Heathfield et al. and have a reasonable expectation of success. One would have been motivated to do so Timmons et al. teach that they are functional alternatives that can be substituted one for the other. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to coat the granules of Heathfield et al. with the enteric coating of Kaj et al. and include the instantly claimed amount of L-menthol and have a reasonable expectation of success. One would have been motivated to do so since Timmons et al. teach that L-menthol can be delivered by an 
It would have been obvious to include the instantly claimed amount of L-menthol and microcrystalline cellulose and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to use the crystalline L-menthol of Ofner et al. and have a reasonable expectation of success. One would have been motivated to do so as the crystalline menthol is simply one type of menthol available for administration.
Therefore, the claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/Primary Examiner, Art Unit 1617